Citation Nr: 1201287	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The appellant served on active duty for training from April 7, 1963 to October 6, 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in August 2010 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was last before the Board in August 2010 when it was remanded for a VA examination to ascertain the extent, nature, and etiology of the appellant's claimed low back disorder.  The examiner was directed, in pertinent part, to clearly identify any and all back disorders found on examination and, for each disorder found, the examiner was directed to provide an opinion as to whether it was at least as likely as not that the disorder or disorders found on examination were incurred in or aggravated by the appellant's active duty training.  

Associated with the claims file is the report of an August 2010 VA examination and a June 2011 addendum to the examination report.  The diagnoses from the August 2010 VA examination were "RSD low back L/S herniation."  In the June 2011 addendum, the examiner opined that Reflex Sympathetic Dystrophy (RSD) was not etiologically linked to the appellant's active duty training and supported this finding with adequate rationale.  Significantly, the examiner did not address the etiology of the "L/S herniation" noted in August 2010.  It appears that this annotation pertains to herniation of the lumbosacral spine.  The Board finds the report of the August 2010 VA examination and the June 2011 addendum are not responsive to the Board's August 2010 remand instructions in failing to provide an opinion regarding the etiology of the lumbosacral herniation.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who prepared the report of the August 2010 VA examination and the June 2011 addendum and request that the examiner respond to the following:  the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or more probability) that the lumbosacral herniation found at the time of the August 2010 VA examination was incurred in or permanently made worse (aggravated) by an alleged back injury which occurred during a period of active duty for training service from April 7, 1963 through October 6, 1963.  

The examiner must provide a complete rationale for any opinions expressed.  It is requested that the examiner discuss prior medical evidence in detail and reconcile to the extent possible any contradictory evidence.  If any opinion cannot be provided without resort to speculation, the examiner should explain why and further explain if there is additional evidence that might be obtained that would make it possible to render an opinion.  

If the examiner who conducted the August 2010 VA examination is not available, make arrangements to have the above requested opinion be rendered by a suitably qualified health care professional.  If this examiner determines he/she cannot render the requested opinion without a physical examination of the appellant, this should be arranged.  

2.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter and after completing any over development suggested by the record, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


